89 S.E.2d 469 (1955)
242 N.C. 760
STATE
v.
Alonzo CLONCH.
No. 289.
Supreme Court of North Carolina.
October 19, 1955.
*470 Hal B. Adams, Lenoir, for defendant appellant.
Wm. B. Rodman, Jr., Atty. Gen., and T. W. Bruton, Asst. Atty. Gen., for the State.
PER CURIAM.
Appellant presents for decision two assignments:
First, the one based upon exception to the refusal of the court to admit evidence relating to the issue of paternity. The exception is without merit. The judgment of the Recorder's Court in this respect is res judicata. See State v. Robinson, 236 N.C. 408, 72 S.E.2d 857; also G.S. § 49-7; State v. Clement, 230 N.C. 614, 54 S.E.2d 919.
And, second, the one based upon exception to the charge:
This exception is well taken. It would seem that the language used is too unequivocal. Ordinarily it is permissible for the court to charge that if the jury finds the facts to be as the evidence tends to show beyond a reasonable doubt to return a verdict of guilty; otherwise not guilty.
For error thus committed, there must be a
New trial.